Citation Nr: 0634152	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  97-31 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1970 and from August 1971 to November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
September 2003 when it was remanded for additional 
evidentiary development.  


FINDING OF FACT

The veteran's service-connected PTSD is characterized by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a depressed mood, 
anxiety, and some sleep impairment but without deficiencies 
in most areas. 


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 50 percent for the veteran's service 
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2004 
and September 2005 VCAA letters have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the September 2005 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The March 
2004 letter specifically set forth VA's responsibilities 
regarding attempting to obtain information and evidence, as 
well as the appellant's responsibilities regarding 
information and evidence to be provided to VA.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims ("Court") issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The Board 
believes that the Dingess/Hartman v. Nicholson case applies 
to claims for increased ratings.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an initial rating in excess 
of 50 percent for PTSD, any questions as to the effective 
date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all service medical 
records and VA records have been obtained.  The veteran has 
been afforded appropriate VA examinations.  The requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  In March 2006, 
the veteran reported that he had no further evidence to 
submit in support of his claim.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant. 


Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal of the assigned rating for the 
veteran's PTSD arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126. 

The veteran's service connected PTSD has been evaluated as 50 
percent disabling under Diagnostic Code 9411.  In order to 
receive a higher rating, the evidence of record must 
demonstrate the following:

For a 100 percent rating, there must be total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


Factual Background

The veteran submitted his claim of entitlement to service 
connection for PTSD in December 1996.  Service connection was 
granted and the veteran appealed the original 30 percent 
evaluation assigned.  Eventually an increased rating was 
granted to 50 percent effective back to December 1996.  The 
veteran contends that his disability evaluation should be in 
excess of the 50 percent assigned.  

The pertinent evidence of record consists of VA clinical 
records and reports of VA examinations.  

A VA psychiatric examination was conducted in December 1995.  
The veteran reported that he had had tremendous difficulty 
sleeping ever since being fired from his job.  He had 
difficulty going to sleep, difficulty staying asleep and was 
waking up early.  He denied suicidal or homicidal thoughts.  
Mental status examination revealed that he was oriented to 
time, place, person and the present situation.  He expressed 
feelings of anger with the Post Office.  He was not 
delusional or hallucinating.  He was not homicidal or 
suicidal.  His memory of both recent and remote events 
appeared to be good.  The diagnosis was adjustment disorder 
of adult life with mixed emotional features.  The Global 
Assessment of Functioning (GAF) score assigned was 47.  

Clinical records dated in December 1995 and January 1996 
demonstrate the veteran reported stress associated with a 
suspension from the post office.  One record indicates the 
author informed the veteran that his difficulty was due to 
situational job related stress brought by the threat of being 
fired by the post office.  

The medical evidence dated in 1995 and 1996 do not attribute 
any mental symptomatology to PTSD.  Stress was attributed to 
the veteran's employment problems.  

On VA examination in January 1997, it was noted that the 
veteran had worked for the Post Office for five years, for VA 
for one year and for Greyhound for three years.  He blamed 
the end of his first marriage after 18 years on psychological 
symptoms.  He remarried in 1992 and remained married with two 
children living at home.  He reported difficulty getting 
along with family due to anger.  Subjectively, the veteran 
reported problems with spontaneous anger while drinking, 
physically acting out by throwing things, breaking things and 
striking others.  He reported homicidal ideation in the past 
with the most recent being three weeks prior.  He reported 
that he had acted on these thoughts but had not successfully 
killed anyone because of his anger.  He emphasized that he 
had problems getting along with others.  He worried about 
road rage and losing his job as a professional vehicle 
operator.  He opined that his anger and attitude kept him 
from advancing because he had difficulty with management and 
authority figures.  He had trouble with estrangement.  He 
reported he experienced nightmares and only slept 4 to 5 
hours per night.  He complained of problems with 
concentration giving the example of being unable to follow 
verbal instructions.  The veteran also reported memory 
problems with long instructions.  He had difficulty with 
depression.  He was suicidal in August 1971 and the suicidal 
last ideation was one and one half years prior.  He had a 
plan but made no attempt.  

Mental status examination revealed a broad affect.  Speech 
was spontaneous , normoproductive, relevant, and coherent 
without deviations.  Recent memory was grossly intact.  The 
veteran was oriented to person, place, time and purpose.  
Concentration testing demonstrated he could perform serial 
sevens with minimal difficulty.  The veteran denied 
delusions, hallucinations, thought broadcasting, and thought 
insertion.  No ideas of reference were elicited.  The 
examiner found that the veteran's anger significantly 
impaired his ability to deal with normal daily stress.  The 
diagnoses were PTSD, dysthymia and insomnia related to 
another mental disorder.  The GAF was 55.

On VA examination in October 1998, subjectively the veteran 
indicated he experienced anger problems.  He complained of 
recurrent memories.  He used to physically act out on his 
anger in the past but this had decreased over the years.  He 
had homicidal ideation including making plans but he denied 
taking any action.  He had difficulty with concentration and 
memory but only when angry.  He reported daily depression.  
He had suicidal ideation including making plans but denying 
attempts.  He had difficulty getting to sleep and averaged 
less than 5 hours of sleep per night.  He was working full 
time but reported conflict with management and authority 
figures.  

Mental status examination revealed speech which was 
spontaneous, normoproductive, relevant and coherent without 
deviations.  Motor activity was normal.  No memory problems 
were noted.  The veteran was oriented to person, place, time 
and purpose.  The veteran denied delusions, hallucioniations, 
thought broadcasting, thought insertion, and no ideas of 
reference were solicited.  The veteran's mental problems were 
found to impair but not preclude his abilities to adequately 
interact with others and adequately deal with normal daily 
stress.  The veteran expressed a concern with increasing 
anger.  The diagnoses were PTSD, dysthymia and insomnia 
related to PTSD.  A GAF of 60 was assigned.  

Another VA examination was conducted in June 2003.  The 
veteran was still married and working at the Post Office as a 
supervisor.  He reported that he had almost struck a 
supervisor in 1995.  His worse symptomatology was being 
fidgety, anxious and tense.  He also had anger problems being 
easily provoked to anger and verbal abuse of others.  He had 
a fear of losing control physically.  He reported being 
irritable and inpatient with a stepson.  He reported 
nightmares and a loss of sleep losing up to three hours a 
night.  He reported flashbacks and avoidance symptoms.  His 
marital and family relationships were good.  He had few 
friends and few relationships.  He reported a history of 
suicidal ideation in the eight months between enlistment 
periods (November 1970 to August 1971).  

Mental status examination revealed the veteran was nicely 
groomed and dressed.  Speech was spontaneous, coherent and 
relevant as well as goal directed without irrelevancy.  No 
current significant depression was observed.  There was no 
evidence of suicidal or homicidal ideation nor was there 
evidence of auditory or visual hallucinations.  Some 
referential thought was present.  The veteran was oriented.  
His short term memory was adequate but he reported some 
problems with concentration.  He had to write things down.  
The examiner found that loss of concentration was found to 
impair the veteran's thought process.  There were no 
delusions, hallucinations or other persistences.  The veteran 
did not have any current suicidal or homicidal thought or any 
kind of plan or attempts.  He was able to maintain minimal 
personal hygiene.  He was oriented to person, place and time.  
Memory loss was not evident but a decrease in concentration 
was present which interfered fairly significantly with the 
veteran's functioning level.  He did report obsessive and 
ritualistic behavior.  He was hypervigilent and had to 
perform certain security operations as rituals to allay his 
anxiety.  Speech was relevant and logical.  The veteran 
reported panic attacks but the examiner determined that these 
were more in the way of excessive anxiety which built up if 
the veteran was facing a confrontation.  The veteran would 
break out in a cold sweat and yell at co-workers and 
supervisors.  He feared loss of impulse control.  The 
examiner determined that there was not enough symptomatology 
to diagnose anything but PTSD.  The diagnosis was PTSD with 
depressive and obsessive compulsive features.  The GAF was 
55.  The examiner determined that the veteran had moderate 
symptoms and moderate impairment.  He had few friends and 
conflicts with work supervision.  He had occasional panic or 
increased anxiety.  The veteran tried to keep things under 
control through rituals.  The GAF due to PTSD symptomatology 
alone was 60.  The examiner opined that the obsessive 
compulsiveness was part of PTSD symptomatology.  The veteran 
was employed with some difficulty getting along with work but 
did adequately.  

In an addendum to the June 2003 PTSD examination, the 
examiner reviewed the claims files and opined that the 
veteran's GAF due to PTSD was 60.  He did not find evidence 
of obsessive compulsive personality disorder.  

A March 2005 treatment summary from the Vet Center is of 
record.  The veteran was married for 12 years and working 
full time as a manager at the Post Office.  He had retired 
after 20 years in the military.  He was afraid of losing his 
temper at an employee or supervisor.  He reported withdrawing 
at work and home and experiencing rage and anger, 
irritability and marital difficulties.  He reported problems 
with rage and anger but was able to control his physical 
impulses at work.  He indicated he was irritable but also 
reported that he got along with most people at work.  He did 
have problems with people in management.  He reported 
intrusive thoughts, flashbacks, and triggers but did not 
indicate that this interfered with his employment or social 
problems.  He also reported problems with memory and 
concentration but was able to compensate at work by writing 
things down.  He also reported problems with sleep 
disturbance and recurring dreams.  He reported being 
hyperalert and with startle response but this had not created 
a problem with employment and the veteran's family learned to 
compensate for the startle response.  He reported that his 
second wife was okay.  The diagnosis was chronic PTSD, sleep 
disturbance secondary to PTSD, partner relational problem and 
occupational functioning.  The GAF was 55.  It was noted 
under Axis IV that the veteran had impairment in social and 
occupational functioning with difficulty in marriage and 
work.  


Analysis

The Board finds a 70 percent rating for the service connected 
PTSD is not warranted for any time period.  The medical 
evidence does not demonstrate that the PTSD was manifested by 
speech which was intermittently illogical, obscure or 
irrelevant.  There was no evidence of spatial disorientation 
or neglect of personal appearance or hygiene.  

Some of the medical records reference the presence of 
suicidal ideation.  At the time of the January 1997 VA 
examination, the veteran reported that he had been suicidal 
in the past but the last suicidal ideation occurred 
approximately one and one half years prior to the 
examination.  At the time of the October 1998 VA examination, 
the veteran again reported that he had had suicidal ideation 
which included making plans but he denied any attempts.  At 
the time of the June 2003 VA examination, the veteran merely 
reported that he had had suicidal ideation in the past but 
denied present ideation at the time of the examination.  
Suicidal ideation was not reported on the most recent 
clinical evidence of record dated in March 2005.  The Board 
finds this evidence demonstrates the presence of intermittent 
suicidal ideation but there is no indication that the 
suicidal ideation was productive of any occupational or 
social impairment.  There is no indication that the veteran's 
employment was affected by the ideation nor is there evidence 
that his social situation was impacted in any way by suicidal 
ideation.  The Board finds the lack of evidence of an impact 
by suicidal ideation on the veteran's social and occupational 
functioning weighs against assignment of a 70 percent 
disability evaluation based on the presence of suicidal 
ideation.  

The report of the June 2003 VA examination references the 
presence of obsessive and ritualistic behavior.  It was noted 
that the veteran had to perform certain security operations 
to allay his anxiety.  It was also written in the examination 
report that the veteran tried to keep things under control 
through rituals and that obsessive compulsiveness was part of 
the veteran's PTSD symptomatology.  The Board further notes, 
however, that an addendum to the examination report which was 
prepared in June 2003 reveals that the examiner did not find 
evidence of obsessive compulsive personality disorder.  
Furthermore, there is no indication in the examination report 
that the ritualistic behavior reported by the veteran at the 
time of the June 2003 VA examination interfered in any way 
with routine activities.  The veteran has not alleged such 
fact pattern.  The remainder of the medical evidence dated 
prior to and subsequent to June 2003 is silent as to the 
presence of ritualistic behavior which has been attributed to 
the service connected PTSD.  The Board further notes that, at 
the time of the June 2003 VA examination, the examiner 
determined that the veteran only had moderate symptoms of 
PTSD and moderate impairment.  This annotation of a finding 
that the veteran's PTSD symptomatology, which would include 
the noted ritualistic behavior, was only moderate at the time 
the symptomatology was reported, weighs against a finding 
that the ritualistic behavior was productive of occupational 
and social impairment with deficiencies in most areas.  

There is no evidence of record demonstrating that the veteran 
has near-continuous panic or depression which affects his 
ability to function independently, appropriately and 
effectively.  The veteran complained of difficulty with 
depression at the time of the January 1997 VA examination.  
At the time of the January 1998 VA examination, the veteran 
reported that he experienced daily depression.  However, at 
the time of the June 2003 VA examination, it was noted that 
the veteran did not have current significant depression.  
Depression was not reported on the March 2005 clinical 
record.  The Board finds that this evidence demonstrates that 
the veteran did experience depression but does not 
demonstrate that the depression affected the veteran's 
ability to function independently, appropriately and 
effectively.  At the time of the June 2003 VA examination, 
the veteran reported that he had panic attacks but the 
examiner found that he did not have panic attacks.  Further 
in the examination report, it was noted that the veteran had 
occasional panic or increased anxiety.  The fact that only 
one of the medical records associated with the claims files 
references the presence of panic attacks weighs heavily 
against a finding that the service connected PTSD was 
manifested by near continuous panic.  As noted above, the 
veteran has remained employed at the Post Office as manager 
and also remained married to the same women during the 
pendency of the appeal.  The veteran has not attributed any 
loss of function to depression or panic attacks and the 
medical evidence of record does not suggest such a fact 
pattern.  

The Board finds there is insufficient evidence of record of 
the presence of impaired impulse control to warrant a 70 
percent evaluation at any time during this appeal.  At the 
time of the January 1997 VA examination, the veteran reported 
that he had problems with spontaneous anger while drinking 
where he would physically act out by throwing things, 
breaking things and striking others.  At the time of the 
October 1998 VA examination, the veteran reported that he 
used to physically act out on his anger in the past but this 
had decreased over the years.  At the time of the June 2003 
VA examination, the veteran reported that he had almost 
struck a supervisor in 1995.  He also reported that he had 
anger problems and was easily provoked to anger and verbal 
abuse of others.  In March 2005, the veteran reported that he 
had had problems with rage and anger but he was able to 
control his physical impulses at work.  The Board finds the 
pertinent evidence of record indicates that the veteran did 
have problems with anger but did not have problems with 
impulse control.  There was allegations of physical violence 
which occurred in the mid 1990's but subsequent to that time 
there was no indication that the veteran had any periods of 
violence.  He reported in the VA examinations that he used to 
have problems with acting out but was able to control these 
impulses.  The veteran has alleged that his anger problems 
interfered with his work but the Board notes the veteran 
continued to be employed at the Post Office and apparently 
was promoted to a supervisor during the pendency of this 
appeal.  

With regard to occupational and social impairment, the Board 
notes that at the time of the January 1997 VA examination, it 
was determined that the veteran's anger significantly 
impaired his ability to deal with normal daily stress.  
However, at the time of the October 1998 VA examination, it 
was determined that the veteran's mental problems were found 
to impair but not preclude his abilities to interact with 
others and adequately deal with normal daily stress.  The 
examiner who conducted the June 2003 VA examination 
determined that the PTSD symptoms were only productive of 
moderate impairment.  In March 2005, it was observed that the 
veteran had impairment in social and occupational functioning 
with difficulty in marriage and work.  The Board finds this 
symptomatology equates, at most, to moderate symptoms.  

The Board finds that a 100 percent rating is not warranted at 
any time for the service connected PTSD.  VA examinations 
conducted in December 1995, October 1998, June 2003 and March 
2005 were lacking in any evidence of gross impairment in 
thought processes or communication, delusions or 
hallucinations, grossly inappropriate behavior; any inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene), disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.

While the records include references to homicidal and 
suicidal thoughts with occasional reports of plans, this 
symptomatology is not consistently reported in the medical 
records.  The Board finds that symptomatology does not equate 
to a persistent danger of hurting self or others.  The 
reports are intermittent as opposed to persistent.  
Furthermore, most of the clinical records indicate that the 
veteran was able to control his physical impulses.  There is 
no evidence in the claims files demonstrating that the 
suicidal or homicidal thoughts were productive of total 
occupational and social impairment.  The records reveal that 
the veteran had remained married since 1992 and was employed 
at the Post Office, including a management position.  

The Board notes the GAF score of record support a finding 
that a rating in excess of 50 percent is not warranted for 
the PTSD.  The Court has held that Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.), p. 32 (DSM-IV)).

While a GAF score of 47 was assigned at the time of the 
December 1995 VA examination, subsequent scores were all 
higher.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The Board notes that GAF scores of 50 
or below contemplate an inability to work.  American 
Psychiatric Association:  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130.  However, in December 1995 when the 
GAF of 47 was assigned, it was observed that the veteran was 
still employed.  Subsequent GAF scores demonstrate higher 
functioning by the veteran.  The GAF was 55 in January 1997, 
60 in October 1998, 60 in June 2003 and 55 in March 2005.  
GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Based on the record, the preponderance of the evidence is 
against a finding of occupational and social impairment with 
deficiencies in most areas to warrant the next higher rating 
of 70 percent.  Staged ratings are not for application since 
the veteran's degree of PTSD impairment is adequately 
contemplated by the existing 50 percent rating during the 
entire time period in question.

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  Should the veteran's PTSD increase in 
severity, he may always put forth a new claim for an 
increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38  
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that  
there has been no showing by the veteran that the service- 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 



ORDER

The appeal is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


